131 Nev., Advance Opinion 25
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NEVADA DEPARTMENT OF                                 No. 64473
                 CORRECTIONS; AND NEVADA RISK
                 MANAGEMENT,
                 Appellants,                                                 FILED
                 vs.
                 YORK CLAIMS SERVICES, INC.; AND                             MAY 0 7 2015
                 WASHWORKS RAINBOW, LLC,                                  TRACI . K LINDEMAN
                                                                        CLE 0 SU        JEML T
                 Respondents.                                           BY
                                                                                  Pa)? CLERK




                            Appeal from a district court order granting judicial review in a
                 workers' compensation matter. First Judicial District Court, Carson City;
                 James E. Wilson, Judge.
                            Reversed.


                 Adam Paul Laxalt, Attorney General, and Clark G. Leslie, Senior Deputy
                 Attorney General, Carson City,
                 for Appellant Nevada Department of Corrections.

                 Beckett, Yott, McCarty & Spann and James A. McCarty, Reno,
                 for Appellant Nevada Risk Management.

                 Gordon Silver and Anjali D. Webster, John P. Desmond, and Molly Malone
                 Rezac, Reno,
                 for Respondents.




                 BEFORE SAITTA, GIBBONS and PICKERING, JJ.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                                 15 - 11,15-D
                                                OPINION
                By the Court, GIBBONS, J.:
                             Appellants Nevada Department of Corrections (NDOC) and
                State of Nevada Risk Management are contesting the district court's
                finding that they, and not respondent York Claims Services, Inc., are
                responsible for Jonathan Piper's workers' compensation coverage
                stemming from two incidents in which Piper was injured. At the
                administrative level, the appeals officer found York liable for Piper's
                workers' compensation coverage for both injuries. Upon judicial review,
                the district court set aside the appeals officer's decision, finding that
                NDOC was responsible for Piper's workers' compensation coverage
                pursuant to NRS 616B.028(1). We conclude that the district court erred in
                setting aside the decision of the appeals officer because NRS 616B.028(1)
                does not apply to offenders like Piper, who are participating in the work
                release program.
                                   FACTS AND PROCEDURAL HISTORY
                            In 2010, Jonathan Piper, who was convicted and imprisoned
                for burglary two years earlier, was transferred to Casa Grande
                Transitional Housing in Las Vegas, Nevada, to serve out the remainder of
                his sentence. Casa Grande is similar to a halfway house and is operated
                by NDOC for offenders participating in NDOC's work release program.
                Among other various rules and restrictions, an offender at Casa Grande
                must either have a job or be in the process of searching for a job in the
                private sector.
                            Washworks Rainbow, LLC, a full-service car wash in Las
                Vegas, hired Piper to wipe down vehicles after they were washed.
                Washworks paid premiums on behalf of Piper to York so that Piper was

SUPREME COURT
     OF
   NEVADA

                                                    2
                      covered under its workers' compensation insurance coverage, just as
                      Washworks did for all of its employees. After discovering that Piper had a
                      background in gardening, Washworks' owner, Richard Olden, asked Piper
                      to trim some trees on Washworks' property. While trimming the trees,
                      Piper fell off his ladder and struck his head on the ground. Piper,
                      rendered unconscious by the fall, suffered a traumatic brain injury and
                      was taken to the hospital. An emergency craniotomy was performed in
                      order to accommodate brain swelling, essentially saving Piper's life. Over
                      the next four months, Piper underwent various brain surgeries and was
                      transferred between hospitals and rehabilitation centers.
                                  Following Piper's injury, Olden submitted the standard
                      insurance forms he used anytime an employee was injured. York, the
                      workers' compensation insurance provider for Washworks, notified Piper
                      that it denied his claim from his ladder fall. York asserted that Piper was
                      in the legal custody of NDOC while working at Washworks. Thus, York
                      asserted that pursuant to NRS 209.492 and NRS 616B.028, NDOC was
                      financially responsible for Piper's workers' compensation coverage under
                      its own insurance program.
                                  NDOC and co-appellant Risk Management appealed York's
                      denial of coverage to the State of Nevada Department of Administration
                      Hearings Division. The assigned hearing officer found that York's denial
                      of Piper's claim was improper. The hearing officer concluded that York
                      was responsible for coverage because Piper was injured in the course and
                      scope of his employment at Washworks.
                                  Eight days later, while walking around his recovery facility,
                      Piper suffered a major seizure and fell, striking his head. Once again
                      Piper required emergency brain surgery. York notified Piper that it would

SUPREME COURT
        OF
     NEVADA

                                                           3
(0) I947A    ageFjo
                not cover any medical charges following the date of his second head injury.
                York asserted that Piper's second head injury was not work-related nor
                was it a result of his first head injury because the seizure was a
                nonindustrial intervening event.
                               Following York's second coverage denial, Piper, NDOC, Risk
                Management, and York stipulated to forego the initial hearing on York's
                second denial of coverage and consolidate both issues—York's challenge of
                the hearing officer's decision and Piper's challenge of York's second
                denial—before an appeals officer. The hearing officer granted the
                stipulation.
                               Following two days of hearings and written closing
                statements, the appeals officer was tasked with determining two issues.
                First, whether the hearing officer's decision finding York responsible for
                Piper's workers' compensation coverage from his first injury was correct.
                Second, whether Piper's seizure was an intervening act precluding York
                from responsibility for workers' compensation coverage for Piper's second
                injury.
                               The appeals officer found York liable for workers'
                compensation coverage for both of Piper's injuries. As to the first issue,
                the appeals officer found York liable because it found that Piper was an
                employee of Washworks. Further, the appeals officer found that York's
                reliance on NRS 616B.028 was without merit. As to the second issue, the
                appeals officer again agreed with NDOC, finding that the first injury was
                the substantial contributing cause of Piper's second injury.
                               York then petitioned for judicial review of the appeals officer's
                decision. On review, the district court focused entirely on York's NRS
                616B.028 argument. The district court posited that the critical question is

SUPREME COURT
     OF
   NEVADA
                                                        4
(0) 194Th e
                 "what did the legislature intend when it used the term 'work program' in
                 NRS 616B.028(1)." After a plain-language reading, the district court
                 found that "work program" in NRS 616B.028(1) included the work release
                 program. Thus, the district court concluded that York was not responsible
                 for workers' compensation coverage because NDOC was responsible under
                 NRS 616B.028(1). Accordingly, the district court set aside the appeals
                 officer's decision. NDOC appealed the district court's order.
                                                 DISCUSSION
                             NDOC argues that the district court misinterpreted NRS
                 616B.028 because it was not meant to apply to a participant, like Piper, in
                 the work release program. We agree.
                 Standard of review
                             "On appeal from orders deciding petitions for judicial review,
                 this court reviews the administrative decision in the same manner as the
                 district court." Nassiri v. Chiropractic Physicians' Bd., 130 Nev., Adv. Op.
                 27, 327 P.3d 487, 489 (2014); see also Kay v. Nunez, 122 Nev. 1100, 1105,
                 146 P.3d 801, 805 (2006) ("[T]his court affords no deference to the district
                 court's ruling in judicial review matters.").
                             "We review the factual determinations of administrative
                 agencies for clear error 'in view of the reliable, probative and substantial
                 evidence on the whole record' or for an 'abuse of discretion.'" Nassiri, 130
                 Nev., Adv. Op. 27, 327 P.3d at 489 (quoting NRS 233B.135(3)(e), (0).
                 "Thus, factual findings will only be overturned if they are not supported by
                 substantial evidence, which, we have explained, is evidence that a
                 reasonable mind could accept as adequately supporting the agency's
                 conclusions." Id. at 489.
                             We review questions of law de novo.      City of N. Las Vegas v.
                 Warburton, 127 Nev., Adv. Op. 62, 262 P.3d 715, 718 (2011); see NRS
SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                233B.135(3)(a)-(d). "Although statutory construction is generally a
                question of law reviewed de novo, this court defer [s] to an agency's
                interpretation of its governing statutes or regulations if the interpretation
                is within the language of the statute." Taylor v. State, Dep't of Health &
                Human Servs., 129 Nev., Adv. Op. 99, 314 P.3d 949, 951 (2013) (internal
                quotations omitted).
                The district court misinterpreted NRS 616B.028
                              NRS 616B.028(1) entitles a person to "coverage under the
                modified program of industrial insurance established by regulations
                adopted by the Division" if that person is an "offender confmed at the state
                prison, while engaged in work in a prison industry or work program."
                              NDOC argues that the district court erred when it found that
                "work program" in NRS 616B.028(1) encompasses the work release
                program that Piper participated in. In response, York argues that the
                district court correctly determined that the plain and ordinary meaning of
                NRS 616B .028 shows that the work release program falls within the ambit



                      1 NRS   616B.028(1) reads, in pertinent part:

                              Any offender confined at the state prison, while
                              engaged in work in a prison industry or work
                              program, whether the program is operated by an
                              institution of the Department of Corrections, by
                              contract with a public entity or by a private
                              employer, is entitled to coverage under the
                              modified program of industrial insurance
                              established by regulations adopted by the Division
                              if the Director of the Department of Corrections
                              complies with the provisions of the regulations,
                              and coverage is approved by a private carrier.


SUPREME COURT
     OF
   NEVADA
                                                       6
(0) 1947A e
                of "work program." Each side relies upon a number of statutory
                construction arguments in support of its position.
                            "[W]hen the language of a statute is plain and unambiguous, a
                court should give that language its ordinary meaning and not go beyond
                it." Employers Ins. Co. of Nev. v. Chandler, 117 Nev. 421, 425, 23 P.3d
255, 258 (2001). In conducting a plain language reading, we avoid an
                "interpretation that renders language meaningless or superfluous." In re
                George J., 128 Nev., Adv. Op. 32, 279 P.3d 187, 190 (2012) (internal
                quotations omitted). "If, however, a statute is subject to more than one
                reasonable interpretation, it is ambiguous, and the plain meaning rule
                does not apply." Savage v. Pierson, 123 Nev. 86, 89, 157 P.3d 697, 699
                (2007). "The plainness or ambiguity of statutory language is determined
                [not only] by reference to the language itself, [but as well by] the specific
                context in which that language is used, and the broader context of the
                statute as a whole." Yates v. United States, 574 U.S. „ 135 S. Ct.
1074, 1081-82 (2015) (alterations in original) (quoting Robinson v. Shell
                Oil Co., 519 U.S. 337, 341 (1997)). When a statute is ambiguous, we
                construe it 'consistently with what reason and public policy would
                indicate the Legislature intended." Star Ins. Co. v. Neighbors, 122 Nev.
773, 776, 138 P.3d 507, 510 (2006) (quoting Banegas v. State Indus. Ins.
                Sys., 117 Nev. 222, 225, 19 P.3d 245, 247 (2001)). Furthermore, when a
                statute is ambiguous we "may look to [its] legislative history to ascertain
                the Legislature's intent."   Potter v. Potter, 121 Nev. 613, 616, 119 P.3d
1246, 1248 (2005).
                            We conclude that "work program" in NRS 616B.028(1) is
                "subject to more than one reasonable interpretation" and is thus
                ambiguous. Savage, 123 Nev. at 89, 157 P.3d at 699. On the one hand,

SUPREME COURT
      OF
    NEVADA
                                                     7
(th oam
                 "work program" could be broadly construed to include the work release
                 program, as the district court concluded. On the other hand, it could be
                 narrowly construed to refer to a specific type of program under the
                 auspices of the prison industries. A plain reading does not indicate one
                 way over the other. Context is unhelpful because NRS 616B.028 is found
                 in a different chapter than the statutes controlling prison industries and
                 the work release program, NRS Chapters 209 and 213, respectively, and
                 the phrase "work program" does not appear on its own in either chapter.
                 Reading NRS 616B.028(1) broadly, as the district court did, begs the
                 question of why the Legislature would not have simply used the phrase
                 "work release program," considering that the alternative, prison industry,
                 was already provided for. This interpretation renders "release" in "work
                 release program" meaningless. Reading NRS 616B.028(1) narrowly begs
                 the question of why "work program" exists at all in the statute, if "work
                 program" only refers to a program under the purview of the prison
                 industry, when prison industry is already listed. This interpretation
                 renders "work program" superfluous. Due to the ambiguity of what
                 exactly constitutes a "work program," we turn to NRS 616B.028's
                 legislative history.
                              The original version of NRS 616B.028(1) was codified in 1989.
                 It read, "while engaged in work in a prison industry program," as opposed
                 to today's version, which reads "while engaged in work in a prison
                 industry or work program." NRS 616B.028(1) (emphasis added). The "or
                 work" addition was implemented by the Legislature in 1995. The
                 legislative history reveals that "or work" was added to curtail a specific
                 situation in which inmates who were participating in prison work camps
                 with the Division of Forestry were suing the Division of Forestry for

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 194Th    e
                 failure to train and inadequate equipment. 2 Hearing on A.B. 587 Before
                 the Senate Commerce and Labor Comm., 68th Leg. (Nev., June 27, 1995).
                                While NRS 616B.028's legislative history might not precisely
                 state the extent of what "work program" is meant to encompass, it is clear
                 that it does not contemplate the work release program under
                 consideration here. The work release program is codified in MRS Chapter
                 213. Prison industries and programs concerning forestry are codified in
                 NRS Chapter 209. There is no evidence indicating that the Legislature
                 intended to expand NRS 616B.028(1) in 1995 to include the work release
                 program, which was already enacted at the time, by adding "or work."
                 Therefore, we conclude that "or work," which was added to the statute in

                       2 In   pertinent part the legislative history reads:

                                Senator O'Connell discussed the provisions in
                                section 4.5 of A.B. 587. She pointed out the
                                prisoners' medical care is covered in the prison
                                system. Mr. Higgins stated when inmates are in
                                prison work camps they are employees of the
                                Division of Forestry. He stated they are
                                technically employees and the medical care is paid
                                for, but incidences have arisen where the
                                prisoners have sued the Division of Forestry for
                                failure to train, and having inadequate equipment.
                                He stated the Division of Forestry is not covered
                                by exclusive remedy. Senator O'Connell
                                commented it is amazing that a prisoner, who is
                                covered under the prison system, can sue the
                                Division of Forestry for care. Mr. Higgins pointed
                                out this is a legal loophole which attorneys have
                                found and it needs to be filled.
                 Hearing on A.B. 587 Before the Senate Commerce and Labor Comm., 68th
                 Leg. (Nev., June 27, 1995).


SUPREME COURT
        OF
     NEVADA
                                                          9
(0) 1947A    e
                  order to resolve issues surrounding inmates working for the Division of
                  Forestry, merely clarifies that NRS 616B.028(1) refers to prison industry
                  programs codified in NRS Chapter 209, whether they take place inside the
                  prison walls, e.g., producing license plates, or outside the prison walls,
                  e.g., outdoor day-labor projects.
                                 Consequently, we reverse the judgment of the district court
                  and reinstate the decision of the appeals officer, which held York liable for
                  Piper's workers' compensation coverage for both injuries. 3




                                                           Gibbons




                  Saitta


                                                      J.




                           3Additionally,
                                       the fact that Washworks paid for Piper to be covered
                  under its workers' compensation coverage provided by York supports this
                  result. See NRS 616B.033.



SUPREME COURT
        OF
     NEVADA
                                                            10
(0) 1947A    en